Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-12-2009

Gidget Mock v. Northampton Cty
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2463




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Gidget Mock v. Northampton Cty" (2009). 2009 Decisions. Paper 1749.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1749


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-90                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 08-2463
                                     ___________

                                   GIDGET MOCK,
                                                       Appellant

                                           v.

                        NORTHAMPTON COUNTY, ET AL.
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D.C. Civil No. 08-cv-00183)
                     District Judge: Honorable Petrese B. Tucker
                     ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 29, 2009

              Before: MCKEE, FISHER and CHAGARES, Circuit Judges

                            (Opinion filed: March 12, 2009)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Gidget Mock appeals pro se from the order of the United States District Court for

the Eastern District of Pennsylvania denying her motion for leave to proceed in forma

pauperis (“IFP”). We will vacate the District Court’s order and remand for further
proceedings.

       On January 10, 2008, Mock submitted her IFP application to the District Court. In

her affidavit, she stated that her monthly wages totaled $1,020.00, that she had $100.00 in

a checking or savings account, and that she owned a 2000 Toyota valued at $11,500.00.

In addition, she has three children who depend upon her for support. By order entered

April 14, 2008, the District Court denied the motion without explanation.1 Mock

appealed, arguing that the District Court erred because she financially qualifies for IFP

status. Mock has been granted leave to proceed in forma pauperis on appeal.

       We have jurisdiction under 28 § U.S.C. 1291, see Redmond v. Gill, 352 F.3d 801,

803 (3d Cir. 2003), and we review the District Court’s ruling for abuse of discretion, see

United States v. Holiday, 436 F.2d 1079, 1079 (3d Cir. 1971). IFP determinations

generally are made solely on the basis of indigence, without regard to the potential merit

of a complaint. See Deutsch v. United States, 67 F.3d 1080, 1084 n.5 (3d Cir. 1995).

Although we have noted that “extreme circumstances” might justify denying IFP status to

an otherwise financially qualified applicant, we have not had occasion to define the

circumstances for which such action would be appropriate. Id.


       1
               Six weeks after entry of this order and three weeks after Mock filed her
notice of appeal, the District Court consolidated this case with several that Mock had filed
appealing from a Bankruptcy Court order or orders. We have considered whether the
consolidation order effectively permitted Mock to proceed with the claims raised in this
case. As the record does not include Mock’s complaint, and the docket prepared by the
District Court in this matter describes Mock’s cause of action as arising under 42 U.S.C. §
1983, we cannot say that the consolidation order permitted Mock to assert the claims
raised in this case.

                                             2
       Here, the District Court did not explain why it denied Mock’s IFP application.

Based on the financial information contained in the application, she appears eligible for

IFP status. If the District Court believed that some other factor constituted an “extreme

circumstance” warranting the denial of IFP status for non-financial reasons, the District

Court should have provided that explanation in the order that denied Mock’s IFP motion.

On the record before us, we must conclude that the District Court’s determination

constitutes an abuse of discretion.

       Accordingly, we will summarily vacate the District Court’s order, and remand this

matter for further proceedings consistent with this opinion.




                                             3